Citation Nr: 0016164	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  

During the veteran's July 1999 Board hearing, he raised 
claims of service connection for a skin rash, post-traumatic 
stress disorder (PTSD), tuberculosis secondary to Agent 
Orange exposure and on a direct basis due to unsanitary 
conditions in Vietnam, and hyperthyroidism secondary to Agent 
Orange exposure.  These matters are referred to the RO for 
appropriate action.


REMAND

Recent medical records of treatment described during the 
veteran's July 1999 Board hearing are not associated with the 
claims file.  The veteran indicated that he was seen at VA in 
June 1999 for treatment.  The veteran has averred that these 
records would reflect a deterioration in his health over 
time.  Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 613.  If these documents are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1991).

Also, the veteran has not been afforded a contemporaneous VA 
examination for the purpose of determining the nature and 
severity of his nonservice-connected disabilities.  He has 
described many disabling conditions, and several of the 
descriptions are corroborated by VA treatment records in the 
claims file.  Additionally, the veteran stated at his Board 
hearing that he had been denied Social Security disability 
benefits in the recent past.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records which have not been obtained 
previously.  The records sought must 
include recent records of treatment at 
the VA Medical Center in Hot Springs.  
Any records received should be associated 
with the claims folder.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

3.  After the above development has been 
completed, but in any event, the veteran 
should be provided a VA general medical 
examination (coordinated with the 
additional below-ordered special 
examinations) to determine the current 
nature and extent of all currently 
present disabilities.  Disabilities 
described by the veteran have included 
diabetes, arthritis of the low back, 
heart disability with fast heart beats 
and a history of heart attack, a memory 
problem, a prostate problem with a risk 
of prostate cancer, hypertension, 
hyperthyroidism, pulmonary disability 
with a history of smoking, tuberculosis, 
liver disability affected by tuberculosis 
and a history of drinking, right knee 
disability with a history of a torn 
ligament, depression, PTSD, and a skin 
rash.  All manifestations of current 
disability should be described, and the 
examiner should provide an opinion 
concerning the impact of each disability 
on the veteran's ability to work, to 
include an opinion as to whether the 
disabilities are sufficient in 
combination to preclude the veteran from 
working.  The rationale for all opinions 
expressed should also be provided.  All 
indicated studies should be performed, 
and the claims file must be made 
available to the examiner for review 
prior to the examination.  

4.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any psychiatric disorders 
present, to include any PTSD or 
depression found.  All indicated tests or 
studies should be performed.  The 
psychiatrist should use the criteria of 
DSM-IV.  If a psychiatric disability is 
identified, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from any psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
tests or studies should be performed.  
The claims file must be made available to 
and reviewed by the psychiatrist prior to 
the examination.  The rationale for all 
opinions expressed should be explained.

5.  The RO should also arrange for a VA 
orthopedic examination of the veteran by 
an orthopedist to determine the current 
extent of any arthritis of the low back, 
right knee disability, and any other 
currently present orthopedic 
disabilities.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
also indicate whether there is objective 
evidence of pain on motion and should 
specifically identify all functional 
impairment due to pain.  To the extent 
possible, the examiner should assess the 
degree of any pain present.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups) or on repeated use, 
and express this in terms of additional 
degrees of limitation of motion during 
flare-ups or repeated use.  If this is 
not feasible, the physician should so 
state.  The physician should also provide 
an opinion concerning the impact of the 
orthopedic disabilities on the veteran's 
ability to work.  The claims file must be 
made available to and reviewed by the 
examining physician prior to the 
examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

6.  The veteran should be scheduled for a 
special VA cardiovascular examination to 
ascertain the current severity of any 
cardiovascular disability found.  The 
veteran's history of heart attack, 
congestive heart failure, and 
descriptions of episodes of rapid 
heartbeats should be noted.  The 
physician should also provide an opinion 
concerning the impact of the 
cardiovascular disabilities on the 
veteran's ability to work.  The claims 
file must be made available to and 
reviewed by the examining physician prior 
to the examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

7.  The veteran should be scheduled for a 
special VA pulmonary examination to 
ascertain the current severity of any 
pulmonary disability found.  The 
veteran's history of smoking should be 
noted.  The physician should also provide 
an opinion concerning the impact of the 
pulmonary disabilities on the veteran's 
ability to work.  The claims file must be 
made available to and reviewed by the 
examining physician prior to the 
examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

8.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

9.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

10.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes, to include 
consideration of 38 C.F.R. § 3.321(b)(2).  
In addressing this issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  No action is 
required by the veteran until contacted by the RO.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


